Citation Nr: 9925027	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
medical meniscus tear, right knee, status post partial 
menisectomy, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from May 31, 1995 to 
November 16, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, inter alia, denied the benefit 
sought on appeal.

This matter previously was before the Board.  In February 
1998, the Board rendered a decision on the other issue 
initially on appeal (service connection for a cyst), but 
remanded the right knee issue for further development and 
adjudication.  After completion of the actions requested, but 
continuation of the denial, the RO returned the claims file 
to the Board.


REMAND


In an April 1999 letter, letter, the Director of the Board's 
Administrative Service requested clarification from the 
veteran as to preferences with respect to a Board hearing 
(i.e., whether he desired a hearing before a Member of the 
Board at the RO, or in Washington, D.C., or whether he no 
longer desired a hearing at all); he was afforded 30 days to 
respond.  The terms of that letter clearly indicated that if 
the veteran did not respond, he would be scheduled for a 
Board hearing in Washington, D.C.  The veteran did not 
respond.

Thereafter, hearings scheduled to be held in Washington, D.C. 
in July 1999 and August 1995 were canceled and rescheduled.  
A Board hearing in Washington, D.C. subsequently was 
scheduled for September 15, 1999.  However, a review of the 
claims folder reveals that in correspondence from the veteran 
dated July 5, 1999, he indicated that he wanted a hearing 
before a Member of the Board at the Regional Office (Travel 
Board hearing).  Upon discovery of that letter, the veteran's 
September 15, 1999 Board hearing was administratively 
canceled, and he was sent a letter advising him that his case 
would be remanded for a Travel Board hearing consistent with 
his expressed wishes.

Accordingly, this case is hereby REMANDED for the following 
action:

The RO should schedule the veteran for a 
Board hearing at the RO at the soonest 
available opportunity, with notice to the 
veteran's last known address of record.  
If the veteran clearly indicates 
(preferably, in a signed writing) that he 
no longer desires such a hearing, the 
claims file should immediately be 
returned to the Board.  Otherwise, the 
claims file should be returned, in 
accordance with current applicable 
procedures, after the date of the 
hearing.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, No. 98-2267 
(U.S. 
Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).












		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












